Citation Nr: 1139701	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of a fracture of the right index finger.

2.  Entitlement to a compensable rating for residuals of a fracture of the left little finger.

3.  Entitlement to service connection for arthritis of the hands, including as secondary to service-connected injuries to the fingers.

4.  Entitlement to service connection for sarcoidosis with cervical lymphadenopathy.

5.  Entitlement to service connection for a spot on the brain, claimed as a possible residual of a stroke, including as secondary to sarcoidosis.

6.  Entitlement to service connection for asthma, including as secondary to sarcoidosis.

7.  Entitlement to service connection for a right eye tumor, including as secondary to sarcoidosis.

8.  Entitlement to service connection for depression, including as secondary to sarcoidosis.

9.  Entitlement to service connection for the removal of lymph nodes from the neck, including as secondary to sarcoidosis.

10.  Entitlement to service connection for dizzy spells with shortness of breath, including as secondary to sarcoidosis.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for skin cancer.

13.  Entitlement to service connection for a disability manifested by tooth and gum problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1979, followed by service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied the instant claims for an increased rating and for service connection.  This rating decision also denied the Veteran's requests to reopen his claims for service connection for a right ankle disability, a tooth and gum disability and sarcoidosis.

The Board remanded the instant matters in September 2008.  

A January 2010 rating decision issued by the Appeals Management Center (AMC) granted service connection for a right ankle disability and ulcerative proctitis and assigned an initial rating for each disability.  A notice of disagreement objecting to the assigned initial ratings was not received and these claims are no longer before the Board for its consideration.

The Veteran's claim for service connection for sarcoidosis was previously denied  in a February 1982 rating decision and his claim for service connection tooth or gum trouble had been previously denied in a May 1984 Board decision.  However, subsequent to the issuance of these decisions, additional service department records were received.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).  Given the newly received service department records, the Board is considering these matters without requiring new and material evidence.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the January 2010 supplemental statement of the case (SSOC).  The Veteran's representative waived RO consideration of this evidence in August 2011.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a stroke, asthma, a right eye tumor, dizzy spells, the removal of lymph nodes, a tooth and gum disability, skin cancer, and arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right index finger disability is manifested by complaints of pain during the range of motion and upon repetitive use throughout the course of this appeal; the record is negative for ankylosis or X-ray evidence of arthritis.

2.  The Veteran's left little finger disability manifested as complaints of pain halfway through range of motion and restricted motion throughout the course of this appeal; the record is negative for ankylosis or X-ray evidence of arthritis.

3.  There is a nexus between the Veteran's current sarcoidosis and service.

5.  There is a nexus between the Veteran's current left knee disability and service.

6.  There is a nexus between the Veteran's current depression and his service-connected sarcoidosis.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the residuals of a fracture of the right index finger have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1--4.10, 4.20, 4.21, 4.27, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5222, 5223, 5229 (2011).

2.   The criteria for a 10 percent rating for the residuals of a fracture of the left little finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1--4.10, 4.20, 4.21, 4.27, 4.40, 4.59, 4.71a, DCs 5003, 5010, 5223, 5230 (2011).

3.  The criteria for entitlement to service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101(22, 24), 106, 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for entitlement to service connection for depression as secondary to service-connected sarcoidosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's claims for service connection for sarcoidosis, a left knee disability and depression, further assistance is unnecessary to aid the Veteran in substantiating these claims.

The Veteran was provided with VCAA notice in a March 2005 letter with regards to his claims for an increased rating for his left little finger and right index finger.  This letter also provided notice with regard to his claims for service connection for bilateral hand arthritis and skin cancer.  This letter provided notice as to what evidence was required to substantiate his claims and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The first and second elements of Dingess notice was provided in the preadjudication March 2005 letter.  The remaining elements of Dingess notice were provided in the January 2010 supplemental statement of the case (SSOC).  

The SSOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran.  The Veteran had a meaningful opportunity to participate in the adjudication of the claims after the notice was provided.  In this regard, his representative submitted additional argument in May 2011 and the Veteran submitted additional evidence in May 2011 and June 2011.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SSOC did provide actual knowledge of the criteria required to establish the degree of disability and the effective date following a grant of service connection and the Veteran has had the opportunity over the year to submit argument and evidence subsequent to receiving the notice.  The Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.  In addition, the Veteran has not claimed prejudice from this notice defect.  Thus, any VCAA notice error in regard to the Veteran's claim for service connection is deemed harmless and does not preclude appellate consideration of the claimant's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).
   
The March 2005 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for increased ratings and provided specific examples.  This letter stated that such evidence should describe the Veteran's disability symptoms from people who have witnessed how they affected him.  It also notified the Veteran that he could submit statements from his current or former employers.  This preadjudication letter also provided notice with regard to the elements outlined in Vazquez-Flores I.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  He has been afforded VA examinations and a sufficient medical opinion has been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although the most recent examination for the service connected finger disabilities was in 2005, the Board is granting compensable ratings for the index finger disability.  A higher rating for the index finger, or a compensable rating for the little finger, would require amputation or ankylosis.  There has been no testimony or other evidence of amputations or ankylosis of either finger.  Hence, a new examination is not required. 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, During the June 2008 hearing, the issues on appeal were identified.  The undersigned solicited information as to treatment, and findings related to the claimed disabilities.  The Board then remanded the claims to obtain evidence that would assist the Veteran in substantiating the claims.  The Board thereby fulfilled its duty under Bryant.

In March 2008, the Board remanded these matters to obtain treatment records from VA and DePaul Hospital.  These records were then obtained.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication of any outstanding pertinent evidence, the Board may proceed with the consideration of the Veteran's claims.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's residuals of a fracture to the left little finger and right index finger are currently rated by analogy under the diagnostic codes for unlisted arthritis and traumatic arthritis, DCs 5099-5010.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Traumatic arthritis is evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal joint (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MP) joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.

Favorable ankylosis of the long, ring and little fingers warrants a 20 percent rating for either hand.  Favorable ankylosis of the index, long and ring; index, long and little; or index, ring and little fingers warrants a 20 percent rating for the minor hand a 30 percent rating for the major hand.  38 C.F.R. § 4.71a, DC 5222.

Favorable ankylosis of the index and long; index and ring; or index and little fingers warrants a 20 percent rating for either hand.  38 C.F.R. § 4.71a, DC 5223.

Limitation of multiple fingers is to be separately rated and combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 5.

Limitation of motion of the long finger of either hand with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees warrants a 10 percent rating.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  38 C.F.R. § 4.71a, DC 5229.

Limitation of motion of the ring or little finger warrants a noncompensable rating. 38 C.F.R. § 4.71a, DC 5230.  

The maximum rating for limitation of motion of the index or long finger is 10 percent.  That rating is provided when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In addition, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  Burton v. Shinseki, No. 09-2873 (Aug. 4, 2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Index Finger and Left Little Finger

A July 2005 VA examination reflects the Veteran's reports of right index finger discomfort after heavy repetitive use as well as fleeting episodes where the tip of this finger appeared to "lock up;" these episodes occurred once every two months.  Occasional flare-ups of the left little finger with cold weather or prolonged pressure on that finger were also reported.  He was able to complete all usual activities without any problems at all in regards to both of his hands.  He was right-handed.  

Physical examination found that he was able to approximate the tips of his fingers to the transverse crease of the palm with all of his fingers.  Normal grip strength was demonstrated bilaterally as "5/5."  There was no evidence of ankylosis in any of his finger joints.  Fingers demonstrated full pain-free range of motion, with PIP flexion to 110 degrees, MP flexion to 90 degrees and DIP flexion to 70 degrees.  

Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An accompanying right hand X-ray was normal and a left hand X-ray reveals a possible old chip fracture ventral to the proximal interphalangeal joint of the third finger at the sesamoid bone.  Following this examination, diagnoses of a healed tuft fracture to the right index finger and a healed fracture of the left little finger were made.  The examiner noted that there was no significant radiographic abnormality in either of these fingers.

In a June 2008 hearing, the Veteran testified that his right hand locked up when doing such activities as typing or writing.  These symptoms interfered with the administrative work required at his job but did not result in time lost.  He had been told he had arthritis in his hands.  His current symptoms included decreased flexion, increased pain, fatigueability and lack of coordination on repetitive use.  He was able to move his fingers but was not able to touch the palm of his hand.  Pain began about half way through his range of motion.

A compensable rating for the Veteran's right index finger disability would require a gap of one inch or more between the fingertip and the proximal transverse area of the crease of the palm with the finger flexed to the extent possible, extension limited by more than 30 degree or X-ray evidence of arthritis in one minor joint group.  The Veteran testified during his June 2008 hearing that he was not able to touch the palm of his hand and that he had pain throughout the range of motion of his right index finger and on repetitive use.  

The Court has held that painful motion can equate to limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 38 C.F.R. § 4.59.  Applying all reasonable doubt, a rating of 10 percent for the Veteran's right index finger disability is warranted.  38 C.F.R. § 4.71a, DC 5229.  A higher rating is not warranted as the evidence is negative for ankylosis or amputation of the right index finger.  38 C.F.R. § 4.71a, DCs 5222, 5223.

Limitation of motion of the little finger warrants a noncompensable rating.  Diagnostic Code 5230.  A compensable rating for the Veteran's left little finger disability would require ankylosis or amputation.  The VA examination was negative for ankylosis and the Veteran has testified that he retained range of motion in his finger.  There is no evidence of amputation.  A compensable rating is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5230.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's finger disabilities have manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to these service-connected disabilities during this appellate period and the Veteran has reported losing no work time due to these disabilities.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has reported working as a cargo loader at an airfield throughout the course of this appeal.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

Sarcoidosis

A June 1974 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying RMH.  A July 1979 service discharge examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying RMH.  The remaining service treatment records from this period of service were negative for any complaints, treatments or diagnoses related to sarcoidosis.

A January 1982 service gallium scan was abnormal involving both lung hila, which was consistent with lymphadenopathy and sarcoidosis.  In January 1982, an assessment of probable sarcoidosis was made.  

A January 1982 VA discharge summary indicates that the Veteran was admitted for continued workup of sarcoidosis.  His current complaints included dizzy episodes during service that reappeared four months prior to admission.  Lightheadedness associated with exertion was also reported.  Lungs were clear to auscultation and percussion.  Due to the absence of parenchymal signs of disease as well as the involvement of other organs and a normal exercise tolerance test, treatment with steroids was not indicated.  The Veteran was permitted to go back to work immediately and there was no convalescent period necessary.  A discharge diagnosis of sarcoidosis was made.

An impression of pulmonary sarcoid was made in a March 1982 service note.  In August 1982, an impression of stage I sarcoidosis that was improving on chest X-ray was made.  A May 1983 VA chest X-ray was negative and the Veteran was released to active duty service.

A February 1991 service treatment note found the Veteran's lungs to be clear.  A February 1999 VA chest X-ray was normal without lung or pleural disease.

A March 2001 service abdominal X-ray found no suspicious soft tissue masses or calcifications.  A September 2001 service chest X-ray was normal without lung or pleural disease.  

A January 2002 VA treatment note contained an assessment of stable sarcoidosis.  

A July 2002 service chest X-ray found the lungs to be free of acute process.  A February 2005 VA chest X-ray was normal.

A May 2008 VA treatment note contains a diagnosis of sarcoidosis.

During a June 2008 hearing, the Veteran testified that he was diagnosed with sarcoidosis shortly after being discharged from active duty service.  He believed he developed sarcoidosis as a result of his exposure to benzene and jet fuel as a fuel specialist during service.

A February 2009 VA examination reflects the Veteran's reports of occasional mild shortness of breath, intermittent episodes of extreme shortness of breath and a choking sensation.  During service, he experienced vague shortness of breath prior to 1978 but did not pay attention until more significant issues developed.  He was admitted three times and sarcoidosis was eventually diagnosed.  His condition stabilized but he still had mild shortness of breath.  Physical examination found no respiratory abnormalities.  An accompanying chest X-ray found no specific evidence of sarcoidosis and pulmonary function testing found small airways.  Following this examination and a review of the Veteran's claims file, a diagnosis of a history of sarcoidosis without present signs was made.  The examiner opined that there was no evidence to suggest that any military causal agents may have been a factor in the development of the Veteran's sarcoidosis nor was there any literature to provide evidence that any aspect of service aggravated the sarcoidosis.  His sarcoidosis had its onset in service but a search of medical literature provided no evidence that this disability could be related to service, including exposure to benzene.  It was there unlikely that the Veteran's sarcoidosis was caused by his service.

A November 2010 VA treatment note contains a diagnostic impression of sarcoidosis.

The Veteran has a current disability as he has been diagnosed with sarcoidosis during the course of this appellate period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

In order for a current sarcoidosis to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or that sarcoidosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The February 2009 VA examiner opined that the Veteran's sarcoidosis developed during active duty service but noted that the etiology of this condition has not been established in the medical literature.  The examiner did not provide an explicit rationale for this opinion, but did seem to base his conclusions on medical literature, the Veteran's reports and a review of the claims folder.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  No other competent medical opinion has been submitted.  The Board notes that a grant of service connection is warranted instances where a disability was incurred in service (as is the case here) as well as instances in which a disability was caused by service; the VA examiner clearly opined that the Veteran's sarcoidosis developed during his active duty service.  See, e.g., 38 U.S.C.A. §§ 1110, 1131. 

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

A June 1974 service entrance examination and a July 1979 service discharge examination were negative for any relevant abnormalities.  The Veteran denied a "trick" or locked knee in a June 1974 entrance RMH but reported such symptoms in a July 1979 discharge RMH.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to any left knee disability.

A September 1981 VA examination found the Veteran's lower extremities to have normal contour and was without tenderness.  Range of motion was unrestricted in all directions.  No diagnosis or findings related to the left knee were made.

In May 1998, complaints of left knee pain along the medial joint line for the past two weeks following a "power walk" activity were noted.  The examiner noted that the Veteran was on temporary duty "TDY" with the Reserves at the time of the injury.  A subsequent treatment note contained an assessment of knee pain and strain.

A May 1998 Line of Duty Determination indicates that the Veteran fell onto his left knee while participating in a power walk, resulting in a left knee strain secondary to a power walk.  The Veteran was noted to have been on Reserves duty but not assigned to an active duty unit for training when this injury occurred.

A June 1998 service treatment note indicates that the Veteran's left knee pain was resolving and characterized his injury as minor.

During a June 2008 hearing, the Veteran testified that he injured his left knee during active duty training.  Surgery was recommended to repair his cartilage.

A February 2009 VA examination reflects the Veteran's reports of injuring his left knee while power walking in 1998 and that he experienced knee pain since that time.  Current symptoms included left knee giving way, instability, pain, stiffness and weakness.  Physical examination found tenderness, instability, abnormal motion and guarding of movement.  An accompanying left knee X-ray found mild osteoarthritis changes, especially in the medial compartment.  Following this examination and a review of the Veteran's claims file, a diagnosis of chronic right knee pain with early degenerative changes of the medial joint was made.  The examiner noted there was "very little" documentation for him to draw an etiological conclusion from despite the Veteran's complaints of left knee pain.  The examiner opined that the present medial joint pain was congruent with history of the service injury but without other documentation and a 10 year absence of information, the examiner could not determine if the present knee condition was related to service without resorting to mere speculation.  The Board notes that although this examiner diagnosed with Veteran with a right knee disability, this was likely a drafting error.

In December 2010, the Veteran underwent left knee surgery due to a torn medial meniscus, chondromalacia and osteoarthritis.  

The Veteran has a current disability as he has been diagnosed with a variety of knee disabilities, including left knee osteoarthritis.   Service treatment records document a left knee injury in May 1998.  A May 1998 Line of Duty Determination found that this left knee injury was incurred during a period of Reserves duty that was not ACDUTRA (i.e., INACDUTRA).

In order for a current knee disability to be recognized as service connected, the evidence must show a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 101(22, 24), 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The February 2009 VA examiner opined that the Veteran's current left knee disability was consistent with his in-service injury, but that he was unable to offer an opinion regarding the relationship between this disability and service without resorting to mere speculation.  However, the VA examiner's opinion does not reflect consideration of the Veteran's reports of a continuity of left knee symptomology. An opinion made without consideration of a veteran's reports is of little probative value.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  No other competent medical opinion has been submitted.

The Veteran's reports regarding a continuity of symptomology are credible.  They constitute the only probative evidence as to whether the current left knee disability is related to service.  

Resolving reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for a left knee disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Depression

A June 1974 service entrance examination and a July 1979 service discharge examination were negative for any relevant abnormalities.  The Veteran denied depression or excessive worry in accompanying RMHs.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to depression.

A December 2002 VA treatment note contained an assessment of depression.

During a June 2008 hearing, the Veteran testified that he had a long history of depression but did not know what his symptoms were.  The first time he experienced depression was in 1993 after nearly being killed in a car accident.

A February 2009 VA psychiatric examination reflects the Veteran's reports of transient depressive symptoms and generalized anxiety associated with his various physical problems in the years immediately subsequent to his discharge.  These symptoms markedly increased after his 1993 motor vehicle accident.  He experienced his most severe depressive episode with suicidal ideations after the death of his mother and learning that his wife of 32 years had been diagnosed with lymphoma.  He had maintained steady employment for nearly 20 years but his social functioning has fallen drastically since leaving service, as he now had very few meaningful relationships.  He reported spending most of his non-working hours simply sitting on the couch by himself ruminating about his medical problems and purported substandard treatment from the military around the time of his discharge.  The examiner noted that the Veteran's ability to function in occupational and social domains appeared to have declined as his physical ailments and depression have worsened over the years, and his psychiatric distress seemed to have spiked in response to several major life stressors (i.e., his mother's death and his wife's cancer) which occurred in May 2008.

Mental status examination performed by the February 2009 VA examiner found the Veteran to be alert and oriented to person and time, but indicated that he misidentified the floor of the medical center.  The Veteran admitted to having some difficulty recalling specific details and dates of pertinent events due to memory problems but was able to provide a coherent history.  Some apparent deficits in short term memory were displayed as he had difficulty recalling two of three items after a brief delay, even after a categorical prompt.  

Following this February 2009 VA examination and a review of the Veteran's claims file, diagnoses of recurrent moderate to severe major depressive disorder and rule-out panic disorder/anxiety disorder due to a general medical condition (sarcoidosis) were made.  The examiner opined that the Veteran's current depressive episode began around October 2008 when his physical symptoms worsened and he continued to meet the diagnostic criteria for a major depressive episode despite his denials of current suicidality.  The severity of his current depressive symptomology had fluctuated from moderate to severe since service, according to the presence of psychosocial stressors, and he had experienced numerous depressive episodes subsequent to 1993.  While he did not experience his first major depressive episode during active duty service, it was likely that the physical maladies incurred during active duty such as sarcoidosis, have contributed to or aggravated his mental disorder.  

The Veteran has a disability as he has been diagnosed with major depressive disorder.  In order for current depression to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

The February 2009 VA examiner opined that the Veteran's service-connected sarcoidosis likely contributed to or aggravated his diagnosed mental disorder.  
This opinion was provided with a full rationale.  See Nieves-Rodriguez v. Peake, supra.  No other competent medical opinion has been submitted.  

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 10 percent rating for the residuals of a fracture of the right index finger is granted.

Entitlement to a compensable rating for residuals of a fracture of the left little finger is denied.

Entitlement to service connection for sarcoidosis is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for depression as secondary to service-connected sarcoidosis is granted.


REMAND

The Board's March 2008 remand instructed that a VA examination be conducted to determine whether the Veteran's claimed sarcoidosis with cervical lymphadenopathy was related to service.  If the examiner determined that there was such a relationship to service, the examiner was then to opine whether the sarcoidosis resulted in asthma, a right eye tumor, stroke residuals, dizzy spells or the removal of the lymph nodes.  Such a VA examination was conducted in February 2009 but the examiner did not provide an opinion as to the etiology of the above enumerated disabilities.  Service connection for sarcoidosis is being granted by the Board in this decision.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the examiner did not answer the questions asked in the prior remand, the examination report did not comply the terms of the prior remand.

The Veteran asserts that he sustained a tooth and gum disability as a result of "knocking" two teeth out while playing football during service and further damaged his teeth and gums by drinking tainted water while stationed in Turkey.  Both incidents purportedly occurred during his period of activity duty.  Service dental records reveal that multiple teeth were extracted and document that presence of chronic periodontal disease.  A July 1979 service discharge examination noted that the Veteran sustained a head injury while playing football in October 1978 and that he had a history of severe tooth and gum trouble since 1977 that was treated with the "removal of teeth (15)".

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Replaceable missing teeth may be service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  In general, treatment for service connected, noncompensable dental disability is rendered on a one-time correction basis, if an application is made within 90 days of discharge from service.  Effective October 8, 2008, the time for submitting an application was changed to 180 days if other provisions are met.  See 73 Fed. Reg. 58,575 (Oct. 8, 2008).

An exception to the one-time correction provision is dental trauma resulting from service trauma for correction of such service-connected noncompensable condition under Class II(a).  See 38 C. F. R. § 17.161(c).  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

A VA dental examination is therefore required to determine whether the Veteran's multiple tooth extractions and periodontal disease was caused by his claimed dental trauma (i.e. knocking out his two front teeth while playing football) and/or his exposure to tainted water while serving in Turkey.

Following active duty service, the Veteran served in the Air National Guard.  The record contains treatment records related to his National Guard service, but his specific dates of service have not been verified.  A July 2001 service Health History Questions/Interval History indicates that the Veteran had a cerebrovascular accident (CVA) in June 2001, however, his duty status at time of incident unclear.  It is also not clear when the Veteran was discharged from the Air National Guard and therefore whether he submitted a timely application for outpatient dental treatment.   

The applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with active duty or ACDUTRA or for disability resulting from injury during INACDUTRA.  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA has not been verified.  VA should undertake appropriate action to verify the dates of ACDUTRA and INACDUTRA for the Veteran's National Guard service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should attempt to verify all periods of the Veteran's National Guard service, including any periods of ACDUTRA or INACDUTRA and obtain any treatment records that may be outstanding from such periods of service.

The record suggests he served in the 163rd Tactical Air Support Group in Ontario, California.

All attempts to obtain this information should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether any of the below listed disabilities had its onset in service or was related his service-connected sarcoidosis disability.  The examiner should review the claims file and note such a review in the examination report or in an addendum.

The examiner should provide an opinion as to whether any current 1) asthma, 2) a right eye tumor, 3) residuals of a stroke, 4) dizzy spells and 5) the removal of the lymph nodes had its onset in service or is otherwise related to a disease or injury due to active duty service or his service-connected sarcoidosis.  

A complete rationale must be provided for all opinions rendered.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  Following the completion of the development listed in item number one, the RO/AMC should afford the Veteran a VA dental examination to determine whether his claimed tooth and gum disability was the result of his active duty service.  The examiner should review the claims file and note such a review in the examination report or in an addendum.

The examiner should provide an opinion as to whether any current tooth or gum disability had its onset in service or is otherwise related to a disease or injury due to active duty service, including his claimed dental trauma from a football injury and his exposure to tainted water while serving in Turkey.

A complete rationale must be provided for all opinions rendered.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

4.  The RO/AMC should review the examination reports to insure that they conform to the instructions in this remand and contain all requested opinions and rationales for those opinions.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


